PER CURIAM.
We affirm the summary denial of appellant’s motion to correct illegal sentence/petition for writ of habeas corpus, which again challenges his habitual violent felony offender (HVFO) designation.
Appellant initially claimed that adjudication was withheld in his Broward County predicate offenses and, therefore, those offenses should not have been used to classify him as an HVFO. We previously determined that this claim lacks merit. See Smith v. State, 973 So.2d 1235, 1236 (Fla. 4th DCA 2008) (finding that although the trial court purported to withhold adjudication three years after he served a youthful offender sentence, which was longer than one year, the court was without jurisdiction to do so).
Appellant now claims that adjudication should have been withheld on a Miami-Dade County predicate offense pursuant to a purported plea agreement in that case and, as a result, his HVFO status should be removed in this Broward County case. We are unable to address this claim as we lack jurisdiction over the Miami-Dade County predicate offense.

Affirmed.

STEVENSON, CIKLIN, and GERBER, JJ., concur.